Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10 and 17 objected to because of the following informalities:  
Regarding claim 1, in line 9 the phrase “a upper cap” should be changed to “an upper cap”.
Regarding claim 10, in line 9 the phrase “a upper cap” should be changed to “an upper cap”.
Regarding claim 17, in line 14 the phrase “a upper cap” should be changed to “an upper cap”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claim 12 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 9-10 the phrase “the upper cap having a lower portion integrally connected to a lower portion” render the claim indefinite because it is unclear how an element can be connected to itself.
As best understood and for the purpose of the examination, the Examiner interpreted “the upper cap having a lower portion integrally connected to a lower portion” as “the upper cap having a lower portion integrally connected to the container”.
Claims 2-9 are rejected because they depend from claim 1.

Regarding claim 10, in lines 9-10 the phrase “the upper cap having a lower portion integrally connected to a lower portion” render the claim indefinite because it is unclear how an element can be connected to itself.
As best understood and for the purpose of the examination, the Examiner interpreted “the upper cap having a lower portion integrally connected to a lower portion” as “the upper cap having a lower portion integrally connected to the container”.
Claims 11-16 are rejected because they depend from claim 10.

Regarding claim 17, in lines 12-13 the phrase “the upper cap having a lower portion integrally connected to a lower portion” render the claim indefinite because it is unclear how an element can be connected to itself.
As best understood and for the purpose of the examination, the Examiner interpreted “the upper cap having a lower portion integrally connected to a lower portion” as “the upper cap having a lower portion integrally connected to the container”.
Claims 18-19 are rejected because they depend from claim 17.

Regarding claim 6, the recitation “The multi-compartment spice grinder of claim 5, wherein the rotatable component is a grinding knob and wherein the grinding mechanism comprises an inner grinder located within an outer grinder” render the claim indefinite because:
Claim 5 recited “a grinding knob rotatably”; 
So it is unclear if “the rotatable component is a grinding knob” of claim 6 is the same as or different from “a grinding knob rotatable” that recited in claim 5 which claim 6 depend from;
As best understood and for the purpose of the examination, the Examiner interpreted “the rotatable component is a grinding knob” of claim 6 is the same as “a grinding knob rotatable” that recited in claim 5.

The term "greater" in claim 9 is a relative term which renders the claim indefinite.  The term “greater " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
Further, it is unclear what is meant by “a greater distance between the inner and outer grinders larger pieces of the ground spices are obtained”.
As best understood and for the purpose of the examination, the Examiner interpreted “a greater distance between the inner and outer grinders larger pieces of the ground spices are obtained” as “a distance between the inner and outer”.

Regarding claim 13, the phrase “a compartment formed by the plurality of walls” render the claim indefinite because it is unclear if “a compartment formed by the plurality of walls” is one of or different from “a multi-partition component received within the hollow receiving space of the container, the multi-partition component having a plurality of walls forming separate compartments” that recited in claim 10 which claim 13 depends from.
As best understood and for the purpose of the examination, the Examiner interpreted “a compartment formed by the plurality of walls” as one of “the multi-partition component having a plurality of walls forming separate compartments” that recited in claim 10.

Regarding claim 17, in line 7 the phrase “a compartment formed by the plurality of walls” render the claim indefinite because it is unclear if “a compartment formed by the plurality of walls” is one of or different from “a multi-partition component received within the hollow receiving space of the container, the multi-partition component having a plurality of walls forming separate compartments” that recited in the same claim 17 lines 4-6.
As best understood and for the purpose of the examination, the Examiner interpreted “a compartment formed by the plurality of walls” as one of “the multi-partition component having a plurality of walls forming separate compartments” that recited in the same claim 17 lines 4-6.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hockey (US5651506A).
Regarding claim 1, Hockey disclose a multi-compartment spice grinder (abstract), comprising: 
a container (figs.3 and 4: (12)) comprising a cylindrical sidewall having an upper end and a lower end, the cylindrical sidewall forming a hollow receiving space (col.3 lines 14-46); 
a multi-partition component (figs.3-7: (30, 32 and 34)) received within the hollow receiving space of the container, 
the multi-partition component having a plurality of walls (figs.3-7: (24, 26 and 28)) forming separate compartments; 

the Examiner notes; the Applicant disclose that the element (112) as a upper cap to receive the grinding mechanism (115), and the Applicant disclose that the element (110) as a lower cap may be easily removed to allow a user to fill each compartment of the container with the desired whole spice; 
However to operate the grinder (100), the element (110) must be in the top and the element (112) must be in the bottom (see the Applicant’s drawings and specification); 
Further, the prior art of Hockey disclose that the element (figs.3-5: (18)) is a removal cap, the element (figs.3-5: (18)) can be removed to fill each compartment to fill each compartment of the container with the desired whole spice; and the element (14) is a cap to receive the grinding mechanism (80 and (82); and to operate the grinder the element (18) must be in the top and the element (14) must be in the bottom (col.5 lines 14-37). 
Therefore, the element (18) of the prior art of Hockey is corresponding to the lower cap, and the element (14) of the prior art of Hockey is corresponding to upper cap.
a bottom stopper (figs.3-7: the detent mechanism (70, 72 and 74)) configured to be received with the container, the bottom stopper having a plurality of slits configured to receive the plurality of walls (col.4 line 35-col.5 line37); 
a upper cap (figs.3-7: (14)) configured to be received over the container (figs.3-7: (12)), the upper cap having a lower portion integrally connected to a lower portion; 
a grinding mechanism (figs.3-5: (80) and (82)) secured to and extending outward from the upper cap; and 


Regarding claim 10, Hockey disclose a multi-compartment spice grinder (abstract), comprising: 
a container (figs.3 and 4: (12)) comprising a cylindrical sidewall having an upper end and a lower end, the cylindrical sidewall forming a hollow receiving space (col.3 lines 14-46); 
a multi-partition component (figs.3-7: (30, 32 and 34)) received within the hollow receiving space of the container, 
the multi-partition component having a plurality of walls (figs.3-7: (24, 26 and 28)) forming separate compartments; 
the Examiner notes; the Applicant disclose that the element (112) as a upper cap to receive the grinding mechanism (115), and the Applicant disclose that the element (110) as a lower cap may be easily removed to allow a user to fill each compartment of the container with the desired whole spice; 
However to operate the grinder (100), the element (110) must be in the top and the element (112) must be in the bottom (see the Applicant’s drawings and specification); 
Further, the prior art of Hockey disclose that the element (figs.3-5: (18)) is a removal cap, the element (figs.3-5: (18)) can be removed to fill each compartment to fill each compartment of the container with the desired whole spice; and the element (14) is a cap to receive the grinding mechanism (80 and (82); and to operate the grinder the element (18) must be in the top and the element (14) must be in the bottom (col.5 lines 14-37). 
Therefore, the element (18) of the prior art of Hockey is corresponding to the lower cap, and the element (14) of the prior art of Hockey is corresponding to upper cap.
a bottom stopper (figs.3-7: the detent mechanism (70, 72 and 74)) configured to be received with the container, the bottom stopper having a plurality of slits configured to receive the plurality of walls (col.4 line 35-col.5 line37); 
a upper cap (figs.3-7: (14)) configured to be received over the container (figs.3-7: (12)), the upper cap having a lower portion integrally connected to a lower portion; 
a grinding mechanism (figs.3-5: (80) and (82)) secured to and extending outward from the upper cap, the grinding mechanism comprises: 
a static component (fig.3: (78)) integrally connected to an upper portion of the upper cap; 
a rotatable component (fig.3: (84) and (86)) rotatably secured to the upper portion of the cap; and 
a top cap (fig.3: (14)) secured within the rotatable component; and a lower cap (figs.3-5: (18)) threadingly engaged with the lower end of the container.  

Regarding claim 17, Hockey disclose a multi-compartment spice grinder (abstract), comprising: 

a multi-partition component (figs.3-7: (30, 32 and 34)) received within the hollow receiving space of the container, 
the multi-partition component having a plurality of walls (figs.3-7: (24, 26 and 28)) forming separate compartments; 
the Examiner notes; the Applicant disclose that the element (112) as a upper cap to receive the grinding mechanism (115), and the Applicant disclose that the element (110) as a lower cap may be easily removed to allow a user to fill each compartment of the container with the desired whole spice; 
However to operate the grinder (100), the element (110) must be in the top and the element (112) must be in the bottom (see the Applicant’s drawings and specification); 
Further, the prior art of Hockey disclose that the element (figs.3-5: (18)) is a removal cap, the element (figs.3-5: (18)) can be removed to fill each compartment to fill each compartment of the container with the desired whole spice; and the element (14) is a cap to receive the grinding mechanism (80 and (82); and to operate the grinder the element (18) must be in the top and the element (14) must be in the bottom (col.5 lines 14-37). 
Therefore, the element (18) of the prior art of Hockey is corresponding to the lower cap, and the element (14) of the prior art of Hockey is corresponding to upper cap.

a bottom stopper (figs.3-7: the detent mechanism (70, 72 and 74)) configured to be received with the container, the bottom stopper having a plurality of slits configured to receive the plurality of walls (col.4 line 35-col.5 line37); 
a upper cap (figs.3-7: (14)) configured to be received over the container (figs.3-7: (12)), the upper cap having a lower portion integrally connected to a lower portion; 
a grinding mechanism (figs.3-5: (80) and (82)) secured to and extending outward from the upper cap, the grinding mechanism comprises: 
a static component (fig.3: (78)) integrally connected to an upper portion of the upper cap; 
a rotatable component (fig.3: (84) and (86)) rotatably secured to the upper portion of the cap; and 
a top cap (fig.3: (14)) secured within the rotatable component; and a lower cap (figs.3-5: (18)) threadingly engaged with the lower end of the container,
wherein the rotatable component is a grinding knob and wherein the grinding mechanism comprises an inner grinder (fig.3: (82)) located within an outer grinder (fig.3: (80)).

Regarding claims 2 and 11, Hockey disclose wherein each compartment (figs.3-7: (30, 32 and 34)) formed by the multi-partition component is filled with a different whole kernel spice.  

Regarding claims 3, 12, 14 and 18, Hockey disclose wherein the multi-partition component comprises (figs.3-7: (30, 32 and 34)) a plurality of elongated walls, 
each elongated wall in the plurality of walls (figs.3-7: (24, 26 and 28)) comprises a horizontal bottom wall member, a first vertical side member extending upwardly from a first end of the bottom wall member and a second vertical side member extending perpendicularly upward from a second end of the bottom wall member (col.3 lines 31-45).  

Regarding claims 4, 15 and 19, Hockey disclose wherein the second vertical side member of each elongated wall in the plurality of walls is integrally connected to form the multi- partition component (col.3 lines 31-45).  

Regarding claim 5, Hockey disclose wherein the grinding mechanism comprises: 
a static component (fig.3: (78)) integrally connected to an upper portion of the upper cap; 
a grinding knob (fig.3: (84) and (86)) rotatably secured to the upper portion of the cap; and 
a top cap (fig.3: (14)) releasably secured within the grinding knob.  

Regarding claims 6 and 16, Hockey disclose wherein the rotatable component is a grinding knob and wherein the grinding mechanism comprises an inner grinder (fig.3: (82)) located within an outer grinder (fig.3: (80)).  

Regarding claim 7, Hockey disclose wherein the inner (fig.3: (82)) and outer grinders (fig.3: (80)) are located in an end knob (fig.3: (84) and (86)) for securing to the static component (fig.3: (78)) of the grinding mechanism.  

Regarding claim 8, Hockey disclose wherein the outer grinder (fig.3: (80)) includes an inversion hole for receiving a shaft (fig.3: (84)), the shaft further extends through an insertion hold in the inner grinder (fig.3: (82)) which is secured to the shaft.  

Regarding claim 9, Hockey disclose wherein a greater distance between the inner (fig.3: (82)) and outer grinders (fig.3: (80)) larger pieces of the ground spices are obtain.

Regarding claim 13, Hockey disclose comprising a clutch mechanism for a compartment formed by the plurality of walls, the clutch mechanism comprising: a first clutch (figs.1-7: (16)); a second clutch (figs.1-7: (90)) secured in the first clutch; and a spring (figs.2-9:: (66)) located below a bottom of the first clutch (col.4 lines 36-58).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fornage (US7222806B2).
Fornage disclose a spice grinder having a multi-partition component (fig.1: (7)) received within the hollow receiving space of the container, the multi-partition component having a plurality of walls forming separate compartments (abstract and col.2 lines 13-26)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725